Citation Nr: 0217878	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  98-05 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUES

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a left ankle 
disability as secondary to service-connected residuals of 
a right ankle strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Army from August 1967 to August 1969, including service in 
the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of December 1997 
from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  That decision denied a 
rating in excess of 10 percent for the veteran's service-
connected residuals of right ankle sprain, and determined 
that new and material evidence had not been submitted to 
reopen the claim for service connection for a left ankle 
condition as secondary to service-connected residuals of 
right ankle sprain.  

The record shows that during the pendency of this appeal, 
a rating decision of August 2000 granted an increased 
rating of 20 percent for the veteran's service-connected 
residuals of right ankle sprain, and that the veteran 
notified the RO by letter received on September 7, 2000, 
that such increase satisfied his appeal for a rating in 
excess of 10 percent for his service-connected residuals 
of right ankle sprain.  The record further shows that a 
rating decision of February 2002 denied service connection 
for degenerative disc disease and osteoarthritis of the 
back, for bilateral knee disabilities, and for bilateral 
foot disabilities, each claimed as secondary to the 
veteran's service-connected residuals of right ankle 
sprain, and that the veteran has not appealed those 
determinations.  Thus, the only remaining issue in 
appellate status is whether new and material evidence has 
been submitted to reopen the claim for service connection 
for a left ankle disability as secondary to service-
connected residuals of a right ankle strain.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty 
to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
record shows that the claimant and his representative were 
notified of the provisions of the VCAA by RO letter of 
April 12, 2002, and by the Supplemental Statement of the 
Case issued on August 5, 2002, which informed them of VA's 
duty of notification to the claimant of required 
information and evidence and of its duty to assist him or 
her in obtaining all evidence necessary to substantiate 
his or her claims.  That letter further informed the 
claimant of which part of that evidence would be obtained 
by the RO and which part of that evidence would be 
obtained by the claimant.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 
38 CFR § 3.159(c)(4)(iii), effective August 29, 2001, 
governing reopening of previously and finally denied 
claims, the provisions of this final rule apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but 
not decided by VA as of that date.  The record shows that 
one of the issues on appeal addresses a reopened claim, 
and the revised regulations pertaining to reopened claims 
are applicable to that issue.  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
the Court held that where a statute or regulation changes 
during the appellate process, the version more favorable 
to the claimant shall apply.  VA's General Counsel has 
determined, in a precedential opinion that the Board is 
bound to follow, that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment.  
See VAOPGCPREC 11-00;  Janssen v. Principi, 15 Vet. 
App. 123 (2001) (per curiam). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of 
required information and evidence and of its duty to 
assist him in obtaining all evidence necessary to 
substantiate his claims has been fully met. 

2.  A rating decision of March 1996 denied service 
connection for a left ankle condition as secondary to 
service-connected residuals of right ankle sprain; the 
veteran was notified of that decision and of his right to 
appeal, but failed to initiate an appeal, and that 
decision became final after one year.  

3.  In August 1997, the veteran undertook to reopen his 
claim for service connection for a left ankle condition as 
secondary to service-connected residuals of right ankle by 
submitting additional evidence.

4.  The additional evidence submitted since the final 
rating decision of March 1996 denying service connection 
for a left ankle condition as secondary to service-
connected residuals of right ankle includes no evidence 
not previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSION OF LAW

New and material evidence not having been submitted, the 
claim for the claim for service connection for a left 
ankle disability as secondary to service-connected 
residuals of a right ankle strain is reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002);  38 C.F.R. 
§ 3.156(a) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

The veteran served on active duty with the United States 
Army from August 1967 to August 1969, including service in 
the Republic of Vietnam.  

The claimant's original application for VA disability 
compensation benefits (VA Form 21-526), received in 
September 1969, sought service connection for a right 
ankle injury, claimed to have been incurred during active 
service in November 1968.  He reported no postservice 
treatment for that injury.  

The veteran's service medical records show that no defects 
were found on his service entrance examination in June 
1967.  He was seen for complaints of right ankle pain in 
June 1968, at which time X-rays were negative, and he was 
given an Ace wrap and placed on light duty for 24 hours.  
In October 1968, he was seen for a possible sprain of the 
right ankle over the lateral malleolus.  X-ray was 
negative.  In November 1968, he was seen for follow-up of 
a right ankle sprain and was shown to be improving, and 
used crutches and an Ace bandage.  He again complained of 
pain in his right ankle in December 1968, and was given a 
temporary limited duty profile due to instability of the 
right ankle, and referred to the 93rd Evacuation Hospital, 
where examination revealed chronic right ankle instability 
secondary to a sprain 6 weeks previously, with weak 
peroneals, and he was instructed in peroneal exercises.  
No further complaint, treatment, findings or diagnosis of 
a right ankle sprain was shown during the veteran's 
remaining period of active service.  The veteran's service 
medical records are silent for any complaint, treatment, 
findings or diagnosis of left ankle or knee impairment 
during his period of active service.  At the time of 
service separation examination in August 1969, the veteran 
complained of bone, joint or other deformity, citing a 
right ankle injury and left heel pain.  On service 
separation examination in August 1969, his lower 
extremities and feet were normal, and he had no profile 
for the lower extremities.  

A VA examination, conducted in November 1969, disclosed 
full dorsiflexion of the right ankle to 20 degrees and 
full plantar flexion of the right ankle to 45 degrees, as 
well as full inversion and eversion, with point tenderness 
below the lateral malleolus, but no edema and no sensory 
or motor deficits.  X-rays revealed no bony abnormalities 
of the right ankle.  A rating decision of January 1970 
granted service connection for residuals of a right ankle 
sprain, evaluated as 10 percent disabling.  The veteran 
was notified by RO letter of that decision and of his 
right to appeal, but did not initiate an appeal.  

A routine future examination of the veteran's service-
connected residuals of a right ankle sprain, conducted in 
April 1971, cited the veteran's complaint that walking 
over uneven ground or on carrying a ladder causes his 
ankle to swell, snap and feel sore, but is not otherwise 
symptomatic.  Examination of the right ankle revealed no 
evidence of swelling or tenderness to palpation, while a 
full range of ankle motion was demonstrated, and the 
veteran had a normal gait.  A snap could be felt on 
rotating the foot.  X-rays of the right ankle revealed 
that the bone structures were unremarkable, and there was 
no evidence of fracture or dislocation.  The diagnosis was 
residuals of a right ankle injury.  

A rating decision of June 1971 reduced the evaluation of 
the veteran's service connected residuals of a right ankle 
sprain from 10 percent disabling to a noncompensable 
evaluation, effective September 1, 1971.  The veteran was 
notified by RO letter of that decision and of his right to 
appeal, and submitted a Notice of Disagreement, and a 
Statement of the Case was issued in September 1971.  

An October 1971 report from Dr. S.R, a private podiatrist, 
stated that the veteran had weakness and limitation of 
motion of the right ankle, a tendon snap on rotation of 
the right ankle, associated with pain, and pain on 
palpation of the right external malleolus in the subtalar 
region.  The diagnosis was severe strain and sprain of the 
ligament and muscles of the right ankle joint resulting in 
permanent weakness, and the reporting podiatrist 
recommended the use of some orthopedic prosthetic support.  

A rating decision of December 1971 confirmed and continued 
the reduction in the evaluation of the veteran's service 
connected residuals of a right ankle sprain from 10 
percent disabling to a noncompensable evaluation, 
effective September 1, 1971.  
A Supplemental Statement of the Case was issued in 
December 1971.  The veteran failed to submit a Substantive 
Appeal (VA Form 9), and his appeal lapsed.

In April 1995, the veteran submitted a Statement in 
Support of Claim (VA Form 21-4138), seeking a compensable 
evaluation for his service-connected residuals of right 
ankle sprain, and further sought service connection for a 
left ankle disability, asserting that he had severe pain 
in both his ankles, and reporting treatment at the VAMC, 
Chillicothe. 

VA outpatient treatment records, dated from November 1978 
to August 1995, show that the veteran was seen for 
multiple complaints.  A VA Agent Orange data base 
examination, conducted in November 1978, revealed that he 
had good strength and a full range of motion in both lower 
extremities.  In January 1983, he complained of pain in 
both ankles since "the war', noting that the pain varied 
according to the weather, and he was shown to have a 
normal gait.  The assessment was right ankle pain.  He was 
again seen for complaints of right ankle pain in April 
1994, but examination revealed a full range of motion, 
without pain, edema or muscle atrophy, and X-rays 
disclosed no fracture, dislocation, bony or soft tissue 
abnormalities of the right ankle.  In June 1995, the 
veteran requested an orthopedic consultation for chronic 
left foot pain, claimed as secondary to an old right ankle 
injury in service, which he described as a "fracture."  
The impression was chronic foot pain secondary to old 
injury.  On consultation, a mildly diminished range of 
motion due to pain was found in both ankles, as well as 
mildly reduced (3/5) strength.  The assessment was 
osteoarthritis of the ankle joint, bilaterally; plantar 
fasciitis, bilaterally; ankle joint instability, 
bilaterally; rule out inflammatory disease, and he was 
issued a unaboot.  In July 1995, he related that he hurt 
his right ankle when he fell into a hole while serving in 
Vietnam, and got a brace to prevent ankle "snapping."  The 
veteran underwent a bone scan in December 1995, which 
showed increased uptake in the elbows, knees, ankles and 
both 1st  metatarsals joints, consistent with 
osteoarthritis. 

A report of VA podiatry examination, conducted in February 
1996, cited the veteran's statement that he sustained a 
right ankle injury when he fell into a hole while serving 
in the Republic of Vietnam in 1969, with ongoing symptoms 
of right ankle pain; and that he developed left ankle 
symptoms between 1972 and 1974, which he attributed to 
favoring his chronic right ankle injury.  While the 
veteran wore a right ankle brace, he demonstrated a normal 
gait and did not require ambulatory aids.  Examination of 
the right ankle revealed no external deformity or 
inflammation, while dorsiflexion was to zero degrees, and 
plantar flexion was to 20 degrees, with 5 degrees of 
eversion and 10 degrees of inversion.  Examination of the 
left ankle revealed no external deformity or inflammation, 
while dorsiflexion was to 2 degrees, plantar flexion was 
to 40 degrees, with 30 degrees of eversion and 30 degrees 
of inversion.  X-rays of the left ankle revealed a 
questionable avulsion fragment with minimal spurring of 
the posterior tibia, while X-rays of the right ankle 
revealed minimal spurring of the medial malleolus.  
Electromyography (EMG) and nerve conduction velocity 
(NCV)studies revealed no evidence of radiculopathy or 
neuropathy affecting the lower extremities.  The pertinent 
diagnoses were chronic right ankle sprain and left ankle 
pain.  The examining VA podiatrist stated that the veteran 
had a soft tissue injury to his right ankle in the late 
1960's, with chronic pain ever since; that he currently 
has pain, stiffness, and instability of the right ankle; 
that he has a reduced range of right ankle motion which 
might be secondary to pain; and that he wears a right 
ankle brace.  The report of VA examination, conducted in 
February 1996, disclosed no clinical findings of a left 
ankle disability, but noted that X-rays of the left ankle 
in February 1996 revealed a corticalized bony fragment 
adjacent to the inferior tip of lateral malleolus, perhaps 
an old avulsion fragment, with some minor irregularity and 
spurring related to the posterior aspect of the fibula, 
possibly an old injury.  
The examiner stated that the veteran's left ankle was 
largely normal; that X-rays of both ankles showed no 
significant disabilities; that the veteran's subjective 
complaints were out of proportion to the objective 
findings; and that the left ankle complaints were, in his 
judgment, not a result of the previous right ankle injury.  

A rating decision of March 1996 granted an increased 
rating of 10 percent for the veteran's service-connected 
residuals of right ankle sprain, effective June 27, 1995, 
and denied service connection for a left ankle condition 
as secondary to service-connected residuals of right ankle 
sprain.  The veteran was notified by RO letter of those 
decisions and of his right to appeal, but failed to 
initiate an appeal, and those decisions became final after 
one year.  

VA outpatient treatment records, dated from January 1996 
to January 1997, show that the veteran was seen on a 
number of occasions for multiple complaints.  In January 
1996, he was seen for complaints of chronic ankle 
instability, right worse than left, and was noted to have 
no swelling.  Later in January 1996, he complained of 
bilateral ankle pain since injuring his right ankle in 
Vietnam.  A diffuse tenderness was found throughout both 
ankles, but no instability was found, and range of motion 
could not be tested due to guarding.  The extensor 
hallucis longus was 5/5 in strength, and X-rays of both 
ankles were unremarkable.  He was again seen in February 
1996 with complaints of bilateral ankle instability.  A 
podiatry consultation in February 1996, disclosed that the 
veteran complained of bilateral ankle pain, and that 
braces help, but he still has pain.  Examination revealed 
pain on plantar flexion, eversion and inversion, but none 
on dorsiflexion, while palpation of both ankles elicited 
complaints of pain.  Some erythema was noted at the medial 
malleolus, bilaterally, secondary to ankle braces.  The 
assessment was chronic ankle instability, bilaterally.  In 
February 1996, the veteran asserted that he was service 
connected for injuries to both ankles; that he wears a 
brace; and that he slipped going down stairs and twisted 
both knees.  Evaluation revealed that the knee joints were 
stable, and without effusion, but he complained of pain on 
motion.  The assessment was sprain, left knee, and 
degenerative joint disease secondary to old injury.  The 
veteran continued to wear a brace on his left ankle.  

An outpatient entry in April 1996, shows that the veteran 
was seen for complaints of ankle pain.  Examination 
revealed a diffuse tenderness, some weakness of the ankle, 
a range of dorsiflexion from zero to 20 degrees, and a 
range of plantar flexion from zero to 20 degrees.  X-rays 
of the ankle revealed mild degenerative joint disease, 
left worse than right.  In July 1996, the veteran again 
for complaints of bilateral ankle pain, right worse than 
left, and of pains throughout his body, and indicated that 
he had been diagnosed with osteoarthritis of both ankles.  
He wore lace-up ankle braces, but reported little positive 
effect.  A neurological consultation in July 1996, showed 
that the veteran walked with a normal gait; that tandem 
walking was normal; and that no motor, sensory or reflex 
deficit was found in the lower extremities.  In September 
1996, he was seen for complaints of a pressure sore from 
wearing an ankle brace, and a brace lined with sheep-skin 
was ordered.   
In November 1996, he requested special shoes for ankle 
instability, and in December 1996, he was seen for 
complaints of ankle pain and instability, and asserted 
that pain medications and his ankle braces were only 
partially effective.  In January 1997, the veteran was 
seen for complaints of right ankle and left knee pain, and 
reported that his right ankle gave out while he was 
descending stairs at work the previous week, and that he 
twisted his left knee.  Examination disclosed left leg 
pain, thought to be a sprain, and he was referred for X-
ray.  He declined crutches, stating that he was "going to 
work."  The impression was "probably a sprain."  

In a Statement in Support of Claim (VA Form 21-4138), 
received at the RO in August 1997, the veteran stated that 
he wanted to reopen his claim for his right and left ankle 
conditions, citing an increased in the severity of those 
conditions.  By RO letter of September 22, 1997, the 
veteran was informed that service connection for a left 
ankle condition was previously denied by rating decision 
of March 1996; that he was notified of that decision and 
of his right to appeal; that he failed to perfect an 
appeal of that decision, and it became final.  He was 
further informed that in order to reopen the claim for 
service connection for a left ankle disability as 
secondary to his service-connected residuals of right 
ankle sprain, he must submit medical evidence showing that 
a current left ankle disability exists, and relating that 
condition to his service-connected residuals of right 
ankle sprain, or evidence that a left ankle disability was 
incurred in or aggravated by active service.  

VA outpatient treatment records, dated from January 1997 
to October 1997, show that X-rays of the right ankle in 
February 1997 disclosed no bone or joint abnormality, and 
no evidence of fracture or dislocation, while the ankle 
mortises were smooth and regular, and no unusual soft 
tissue calcifications were present.  
X-rays of the left ankle revealed bone spur formation 
projecting distal to the medial malleolus, while the left 
tibiotalar joint space appeared normal, and the tarsal 
bones were normal.  The impression was normal right ankle, 
and normal tibiotalar joint space on the left, with 
minimal osteoarthritis involving the distal tip of the 
medial malleolus.  The veteran was seen in May 1997, and 
reported that he had received his foot brace, and that it 
had been very helpful.  Records obtained from the VA 
outpatient clinic, dated in June 1997, show that the 
veteran was issued a dynamic nylon, zippered ankle 
stabilizer in June 1997.  In June 1997, he was seen for 
complaints of ankle pain, and it was noted that his brace 
was bunching proximally and causing patellofemoral pain, 
and the brace was adjusted.  In August 1997, the veteran 
stated that he is doing much better with his foot brace, 
indicated that he continues with his current job, and 
seemed satisfied.  In October 1997, the veteran was seen 
for complaints of chronic left ankle pain, worsening and 
moving up his left lower extremity.  The veteran had also 
worn a right ankle brace for the last 3 months due to an 
unstable ankle which he attributed to trauma 30 years 
previously.  Examination disclosed that his right foot was 
flushed, but he had good capillary refill, and pulses were 
2+ in both feet.  Muscle strength was 4+ and diminished in 
the left foot, but 5+ in the right foot and ankle.  Manual 
muscle testing elicited complaints of pain on eversion and 
inversion of the right foot, and palpation of the left 
dorsum and ankle elicited tenderness.  The assessment was 
chronic left ankle pain. 

In a Statement in Support of Claim (VA Form 21-4138), 
received at the RO in October 1997, the veteran asserted 
that his left ankle condition is secondary to his service-
connected residuals of right ankle sprain; that the VA had 
provided braces for both his ankles; and that he is taking 
medication for constant pain.  He asked that the RO obtain 
his treatment records from the VAMC, Cincinnati, from the 
VAMC, Chillicothe, from the VAMC, Dayton, and from the 
Columbus VA outpatient clinic.  

A report of VA orthopedic examination, conducted in 
October 1997, cited the veteran's statement that he 
injured his right ankle stepping into a hole while in 
Vietnam in 1968; that he received a brace from the VAMC, 
Dayton, 3 to 4 months ago; and that he complained of pain 
in both feet.  He wore a double-upright metal brace on his 
right ankle to prevent an inversion sprain, walked with a 
short stance on the right, with only about 10 degrees of 
dorsiflexion and about 20 degrees of plantar flexion of 
the right ankle and declined to allow the examiner to bend 
his ankle joint, although the examiner stated that he was 
sure that a greater degree of passive motion was 
available.  The veteran had about 20 degrees of eversion 
and 10 degrees of inversion of the right ankle, but 
declined to permit the examiner to get a full range of 
motion.  A normal range of motion was demonstrated in the 
left ankle.  Tenderness was found over the tibia-talar 
joint space on the right, and under the lateral malleolus, 
estimated to be a Grade III, and tenderness was also 
appreciated over the anterior medial aspect of the left 
calcaneus.  The examiner noted that the veteran had been 
provided an orthotic device to wear in his show for the 
painful heel, which he believed was a plantar fasciitis.  
X-rays of the right ankle revealed that the bones and 
joints were unremarkable, no acute bony abnormalities were 
seen, and the soft tissues were unremarkable.  The 
impression was synovitis and recurrent sprain of the right 
subtalar joint, and plantar fasciitis of the left heel.  

A rating decision of December 1997 denied a rating in 
excess of 10 percent for the veteran's service-connected 
residuals of right ankle sprain, and determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a left ankle condition as 
secondary to service-connected residuals of right ankle 
sprain.  An RO letter of December 5, 1997, notified the 
veteran of those decisions and of his right to appeal.  
The veteran filed a Notice of Disagreement with those 
determinations, contending that the brace he was issued by 
the VAMC, Dayton, limited his movement in his employment 
as a heating and cooling technician, and that he had lost 
several jobs because of his lack of mobility. 

A Statement of the Case was provided the claimant and his 
representative in February 1998 informing them of the 
issues addressed; the evidence considered; the 
adjudicative actions taken; the pertinent law and 
regulations regarding service connection, the reopening of 
claims for service connection, and increased rating 
claims; the decisions reached, and the reasons and bases 
for those decisions.  In his Substantive Appeal (VA form 
9), received in April 1998, the veteran requested a 
hearing before an RO Hearing Officer.  He identified the 
issues on appeal as entitlement to a rating in excess of 
10 percent for service-connected residuals of a right 
ankle sprain, and entitlement to service connection for a 
left ankle disability as secondary to his service-
connected residuals of a right ankle sprain.  He took 
issue with the VA examination report stating that 
additional range of motion was available in the veteran's 
ankles, bilaterally.  He further asserted that he now 
experienced constant pain in both feet, as well as 
problems with both knees which he asserted were due to his 
service-connected residuals of a right ankle sprain.  

A personal hearing was held in September 1998 before an RO 
Hearing Officer.  The veteran agreed that the issues were 
entitlement to a rating in excess of 10 percent for 
service-connected residuals of a right ankle sprain, and 
entitlement to service connection for a left ankle 
disability as secondary to his service-connected residuals 
of a right ankle sprain.  The veteran described his 
occupation, and the impairment of industrial function 
resulting from his service-connected residuals of a right 
ankle sprain; that he is on his knees frequently, and 
stated that he sometimes has to roll over to regain 
circulation back in his knees; that he sometimes is asked 
to remove his shoes; that he sometimes works in crawl 
spaces; and that he has to work on ladders.  He related 
that he had used a right ankle brace for about a year and 
a half; that he had recently been given a new nylon brace, 
but had to buy new shoes; that he has difficulty climbing.  
He related that his right ankle "snaps" when he is walking 
over uneven ground, and sometimes swells; that his pain 
ranged from 5 on a good day to 10 on a bad day; and that 
physicians at the VAMC's in Cincinnati and Dayton have 
stated that they would surgically immobilize his right 
ankle if it gets worse.  He further testified that he was 
taking daily medication for to alleviate his right ankle 
and his body pains; that there are days in which he cannot 
perform at the fullest; and estimated that he had lost 2 
or 3 days from work during the last 6 months because of 
his right ankle symptoms; and that he had last missed work 
in about 6 months previously when he was provided a new 
right ankle brace.  

The veteran further testified that his left ankle 
disability is secondary to his service-connected residuals 
of a right ankle sprain because he favors his right side 
and shifts his weight to the left side; that he filed a 
Workman's Compensation claim for a left ankle injury about 
20 years ago [Transcript, pp. 7, 11]; that he experiences 
problems with swelling and weakness in his left ankle, but 
no instability; that his left ankle swells approximately 
once a week, although not to the extent of his right 
ankle; that he has not had any physical therapy for his 
left ankle; that no left ankle surgery has been 
recommended; that he has not been given a diagnosis for 
his left ankle; that he had no problems with his left 
ankle while in active duty; that he did not sustain a 
right ankle fracture while on active duty, but sprained 
that ankle; and that he does not know of any doctor's 
opinion which relates his left ankle complaints to his 
service-connected residuals of a right ankle sprain.  A 
transcript of the testimony is of record, and a copy was 
provided the claimant.

Additional VA outpatient treatment records were obtained 
from the VAMC, Chillicothe, for the period from January 
1998 to August 1998.  Those records show that the claimant 
was seen in January 1998 with complaints of right ankle 
pain from an injury while in service.  Examination 
revealed that his ankle was stable, with some tenderness 
laterally, while the left ankle was normal.  It was noted 
that right ankle reconstruction was a possibility.  In 
February 1998, he complained of chronic bilateral ankle 
pain and instability, and wore a brace on his right ankle.  
Examination showed tenderness on the plantar medial aspect 
of his left hindfoot, and limitation of 20 degrees past 
neutral due to a tight heel cord.  The assessment was 
plantar fasciitis, and stretching exercises were 
demonstrated.  Except as noted, those records showed no 
complaint, treatment, findings or diagnosis of a right or 
left ankle disability. 

A Supplemental Statement of the Case was provided the 
claimant and his representative in April 1999 informing 
them of the issues addressed; the additional evidence 
considered; the adjudicative actions taken; the pertinent 
law and regulations regarding service connection, the 
reopening of claims for service connection, and increased 
rating claims; the decisions reached, and the reasons and 
bases for those decisions. 

Additional VA outpatient treatment records obtained from 
the VAMC, Dayton, for the period from February 1997 to 
January 1999 included records not previously of record, 
dated in January 1999, showing that the veteran fell 10 
feet from an extension ladder, injuring his right knee, 
ankle and back, and stated that he was most bothered by 
his right knee, ankle and back.  X-rays of the right ankle 
revealed soft tissue swelling surrounding the medial and 
lateral malleolus, compatible with blunt trauma versus 
sprain, while the tibiotalar joint spaces appeared normal; 
the tarsal bones were unremarkable.  The veteran 
subsequently asserted that his right ankle brace caught on 
the ladder, and complained of pain on ambulation.  In 
February 1998, a slight swelling was noted in the right 
ankle, with tenderness just below the lateral malleolus 
and medial malleolus, and the claimant received a 
cortisone injection in his left heel.  He had a full range 
of motion, but complained of pain on eversion and 
inversion of the right ankle.  No tenderness was found 
over the anterior fibula and fibula ligament.  The 
impression was chronic ligamentous instability, ankle, 
although no instability was noted on examination.  

By RO letter of July 29, 1999, the veteran was notified of 
the requirements for submitted in well-grounded claim for 
service connection for a left and right foot disability.  

A Supplemental Statement of the Case was provided the 
claimant and his representative in July 1999 informing 
them of the issues addressed; the additional evidence 
considered; the adjudicative actions taken; the pertinent 
law and regulations regarding service connection, the 
reopening of claims for service connection, and increased 
rating claims; the decisions reached, and the reasons and 
bases for those decisions. 

In August 1999, the veteran submitted a statement in which 
he took issue with the denial of his claims for service 
connection for a right and left foot disability.  He 
further took issue with the 10 percent evaluation for his 
service-connected residuals of a right ankle sprain, and 
asserted that he had been treated since the 1970's for his 
right ankle, back and leg complaints.  He essentially 
repeated the testimony offered at his September 1998 
personal hearing regarding the impairment of industrial 
function resulting from his service-connected residuals of 
a right ankle sprain.  He submitted a copy of his 
certificate of award of the Bronze Star Medal with "V" 
device.  In addition, he indicated that he did not want a 
hearing before the Board.

A report of VA orthopedic examination, conducted in 
October 1999, cited the examiner's review of the veteran's 
claims folder, including his service medical 
Records, and noted that the veteran was wearing a hinged 
brace fixed to his shoe on his left ankle, which the 
veteran reported that he had gotten two years previously 
and which he asserted had caused him to have several 
falls.  He further stated that he had a video business; 
that he was unable to perform the quick ambulation 
required to operate the video machinery; and that he had a 
flare-up approximately every two weeks, when he twists his 
right ankle because of not wearing the ankle brace.  
Examination disclosed that range of motion in the right 
ankle was to dorsiflexion of 20 degrees, plantar flexion 
to 40 degrees, and inversion was slightly decreased at 20 
degrees, and eversion was decreased 10 degrees, with 
complaints of pain on active eversion and inversion.  
Passive range of motion in the right ankle was to 
dorsiflexion of 15 degrees, plantar flexion to 30 degrees, 
and inversion was to 10 degrees and eversion was to zero 
degrees.  Right ankle strength was tested by comparison to 
the left ankle, and showed that there was some weakened 
movement in the right ankle on inversion and eversion 
maneuvers; that the veteran reported pain on those 
maneuvers; and that the muscle strength on dorsiflexion, 
plantar flexion was intact.  Some palpable swelling was 
noted in the area of the lateral malleolus, without 
discoloration, reportedly tender to touch.  Magnetic 
resonance imaging (MRI) of the right ankle disclosed a 
mild enlargement and increased signal, but no disruption 
of the peroneus longus tendon or the brevis tendons, while 
the medial and anterior tendons and the Achilles' tendon 
were normal; the ligaments around the ankle were normal; 
and the subtalar joint was normal.  No osteochondral 
defects were seen in the bones; the talar dome was normal, 
and a small amount of fluid was seen in the posterior 
joint space.  The impression was peroneus longus and 
peroneus brevis tendonitis.  The examiner stated that the 
veteran had limitation of right ankle motion due to pain 
rather than physical limitation, and that there was 
evidence of some ligament involvement and chronic 
inflammation in the area  of the lateral malleolus, which 
could affect the veteran's routine movements during flare-
ups.  He further called attention to the veteran's 
favoring of the right lower extremity, which was markedly 
pronounced on ambulation at the time of examination.  

In February 2000, the veteran submitted copies of X-rays 
of the ankles in January 1996 showing deformity of the 
medial and lateral tibial malleoli and the distal fibula 
on the left consistent with a remote trimalleolar 
fracture, while the ankle mortises were intact, and no 
acute fractures or other abnormalities were seen.  The 
right ankle was normal in appearance.  X-rays of the 
ankles in January 1998 showed that the right ankle joint 
was normal in appearance with no fractures and no 
significant degenerative changes, while the X-rays of the 
left ankle disclosed 
spurs of the Achilles' and plantar attachments to the left 
calcaneus, some irregularity in the medial and lateral 
malleoli, indicating previous trauma, and the ankle 
mortise was intact.  Another X-ray of the right ankle in 
January 1998 showed very mild degenerative or post-
traumatic arthritis defromity in both malleoli, with 
minimal calcaneal spurring, while the ankle mortise was 
intact and no acute fracture was evident.  In January 
2000, the veteran was instructed to remain off duty for 
one week until he could be seen for claimed injuries to 
his left wrist, neck and knee after injuring his left 
wrist neck and knee.  He was issued a wrist brace and 
given range of motion exercises.  He was seen one week 
later for complaints of falling on his hip two weeks 
previously, injuring his left wrist and shoulder, his low 
back and his right knee.  The right collateral ligament 
was intact, X-rays disclosed no fracture, and 
chondromalacia of the kneecap was noted.  The veteran was 
advised to exercise his shoulder, wrist and back, and to 
avoid jumping, walking in the woods or climbing.  No need 
for further treatment was indicated.  

In an attachment, the veteran asserted that he had fallen 
twice in the last year due to his continued ankle 
problems, including in January 1998, when his brace caught 
on an extension ladder, and that he again fell in January 
2000 when his right knee snapped, and he fell down 6 or 8 
stairs, causing injury to his left wrist and both 
shoulders, his low back and his right knee.  He asserted 
that his business had suffered as a result of his medical 
restrictions on squatting, kneeling, jumping and climbing.

A rating decision of August 2000 granted an increased 
rating of 20 percent for the veteran's service-connected 
residuals of a right ankle sprain, effective August 26, 
1997.  The denial of service connection for a left ankle 
disability as secondary to service-connected residuals of 
right ankle sprain was continued.  The veteran and his 
representative were notified of those determinations and 
of his right to appeal by RO letter of August 28, 2000, 
and the veteran was asked to state whether those 
determinations satisfied the issues on appeal.  

A Supplemental Statement of the Case was provided the 
claimant and his representative on August 28, 2000 
informing them of the issues addressed; the additional 
evidence considered; the adjudicative actions taken; the 
pertinent law and regulations regarding service 
connection, the reopening of claims for service 
connection, and increased rating claims; the decisions 
reached, and the reasons and bases for those decisions. 

In his response to the RO letter of August 28, 2000, 
asking the veteran whether those determinations satisfied 
the issues on appeal, the veteran indicated in writing 
that he was satisfied with the increased rating for his 
service-connected residuals of right ankle sprain.  

In a November 2001 letter to the RO, the veteran stated 
that he withdrew his claims on the issues of his right and 
left ankle conditions.  In a Report of Contact (VA Form 
119), dated in December 2001, the veteran was asked 
whether he wished to withdraw his appeals for a back 
condition, and indicated that he intended to continue his 
appeals for a back, left ankle and knee conditions 
secondary to his service-connected residuals of right 
ankle sprain.  

A letter from the VAMC, Cincinnati, dated in January 2002, 
showed that the veteran had not been seen at that facility 
since 1998.

VA outpatient treatment records from the VAMC, dated in 
August 2001, show that the veteran was asked if he needed 
pain medication, but stated that his pain was tolerable, 
and that the combination of his medications were 
relieving, provided a good quality of life, and that he 
did not need an adjustment in his medications.  On a 
neurological consultation in February 2002, the veteran 
walked with a normal gait, and could stand on heels and 
toes.  

A rating decision of February 2002 denied service 
connection for degenerative disc disease and 
osteoarthritis of the back, for bilateral knee disorders, 
and for bilateral foot disorders as secondary to service-
connected residuals of right ankle sprain.  The veteran 
and his representative were notified of those 
determinations and of his right to appeal by RO letter of 
February 19, 2002, but the veteran did not file a Notice 
of Disagreement with those determinations, and they are 
not currently in appellate status.  

A Supplemental Statement of the Case was provided the 
claimant and his representative on August 28, 2000 
informing them of the sole remaining issue on appeal, 
i.e., whether new and material evidence had been submitted 
to reopen the claim for service connection for a left 
ankle disability claimed as secondary to his service-
connected residuals of right ankle sprain; the additional 
evidence considered; the adjudicative actions taken; and 
the pertinent law and regulations regarding the reopening 
of claims for service connection.  

II.  Analysis

Under Barnett v. Brown,  83 F.3d. 1380 (Fed.Cir.1996), any 
statutory tribunal must ensure that it has jurisdiction 
over each case before adjudicating the merits, a potential 
jurisdictional defect may be raised by the court or 
tribunal sua sponte or by any party and at any stage in 
the proceedings and, once apparent, must be adjudicated.  
Title 38 U.S.C.A. § 7104(b) does not vary the Board's 
jurisdiction according to how the RO ruled.  Accordingly, 
the Board must independently address the issue of whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a left 
ankle disability as secondary to service-connected 
residuals of right ankle sprain.  

In general, RO decisions which are unappealed become 
final.  See  38 U.S.C.A. § 7105(a);  38 C.F.R. § 20.1103 
(2002).  The governing regulations provide that an appeal 
consists of a timely filed Notice of Disagreement in 
writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. 
20.200 (2002).  The veteran did not file a Notice of 
Disagreement with the March 1996 denial of his claim for 
service connection for a left ankle disability as 
secondary to service-connected residuals of right ankle 
sprain, and that decision became final after one year.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen 
a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R.  § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the United 
States Court of Appeals for Veterans Claims (the Court) 
held the Board must first determine whether the veteran 
has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Then, if new and 
material evidence has been submitted, the Board may 
proceed to evaluate the merits of the claim but only after 
ensuring the VA's duty to assist has been fulfilled.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Once the evidence is found to be new and material and the 
claim is reopened, the presumption that the evidence is 
credible no longer applies.  In the following adjudication 
[i.e., de novo review], the RO must determine both the 
credibility and weight of the new evidence in the context 
of all the evidence, both old and new.  Justus v. 
Principi,  3 Vet. App. 510, 513 (1992);  Kates v. Brown,  
5 Vet. App. 93, 95 (1993).

The record in this case shows that the rating decision of 
March 1996 denied service connection for a left ankle 
disability as secondary to service-connected residuals of 
right ankle sprain.  In August 1997, the veteran undertook 
to reopen his claim for service connection for a left 
ankle disability as secondary to service-connected 
residuals of right ankle sprain by submitting additional 
evidence.  

The evidence of record at the time of the rating decision 
of March 1996 denying service connection for a left ankle 
disability as secondary to service-connected residuals of 
right ankle sprain includes the veteran's complete service 
medical records, his original application for VA 
disability compensation benefits, and reports of VA 
examinations conducted in November 1969, April 1971, and 
February 1996, and an October 1971 report from a private 
podiatrist.  

The veteran's service medical records are silent for any 
complaint, treatment, findings or diagnosis of a left 
ankle injury during active service or at the time of his 
service separation examination.  The veteran's original 
application for VA disability compensation benefits made 
no mention of a left ankle disability and reported no 
inservice or postservice treatment for a left ankle 
disability.  The report of VA examination, conducted in 
November 1969, showed that the veteran had a normal gait, 
and found no evidence of a left ankle condition.  
Similarly, the report of VA examination, conducted in 
April 1971, showed that the veteran had a normal gait, and 
there were no clinical findings of a left ankle condition.  
The October 1971 report from a private podiatrist cited no 
findings of a left ankle disability.  The report of VA 
examination, conducted in February 1996, disclosed no 
clinical findings of a left ankle disability, but noted 
that X-rays of the left ankle revealed a corticalized bony 
fragment adjacent to the inferior tip of lateral 
malleolus, perhaps an old avulsion fragment, with some 
minor irregularity and spurring related to the posterior 
aspect of the fibula, possibly an old injury.  The 
examining VA physician expressed the opinion that the 
veteran's left ankle complaints were, in his judgment, not 
a result of the previous right ankle injury.  The 
foregoing constitutes the evidence of record at the time 
of the last final rating decision denying service 
connection for a left ankle disability as secondary to 
service-connected residuals of right ankle sprain.  

The evidence added to the record since the last final 
rating decision denying service connection for a left 
ankle disability as secondary to service-connected 
residuals of right ankle sprain includes the veteran's 
contention that his service-connected residuals of right 
ankle sprain; and the veteran's sworn testimony at his 
personal hearing held at the RO in September 1998, in 
which he again attributed his left ankle problems to his 
service-connected residuals of right ankle sprain, both of 
which are essentially the same contention advanced by the 
veteran at the time of the prior denial of that claim.  
The claimant further testified, in pertinent part, that he 
sustained an on-the-job left ankle injury for which he 
received Workman's Compensation benefits approximately 20 
years previously.  Further, in February 2000, the veteran 
submitted copies of X-rays of the ankles in January 1996 
showing deformity of the medial and lateral tibial 
malleoli and the distal fibula on the left consistent with 
a remote trimalleolar fracture, while the ankle mortises 
were intact, and no acute fractures or other abnormalities 
were seen.  The right ankle was normal in appearance.  X-
rays of the ankles in January 1998 showed that the right 
ankle joint was normal in appearance with no fractures and 
no significant degenerative changes, while the X-rays of 
the left ankle disclosed 
spurs of the Achilles' and plantar attachments to the left 
calcaneus, some irregularity in the medial and lateral 
malleoli, indicating previous trauma.  

The evidence of record shows that the veteran sustained an 
intercurrent postservice left ankle injury while on-the-
job; that he received Workman's Compensation benefits for 
that injury; and that he failed to report that 
intercurrent injury while seeking service-connection for a 
left ankle injury as secondary to service-connected 
residuals of a right ankle sprain.  An RO letter of 
September 22, 1977, notified the veteran of the evidence 
needed to reopen his claim for service connection for a 
left ankle disability as secondary to service-connected 
residuals of a right ankle sprain, including medical 
evidence establishing a current left ankle disability and 
the relationship of that disability to his service-
connected residuals of a right ankle sprain.  No medical 
evidence creating a link, or nexus, between the veteran's 
current left ankle disability and his service-connected 
residuals of a right ankle sprain has been submitted.  

In view of the postservice intercurrent left ankle injury 
identified by the veteran in his sworn testimony at the 
September 1998 hearing, and the January 1996 X-rays of the 
ankles showing deformity of the medial and lateral tibial 
malleoli and the distal fibula on the left consistent with 
a remote trimalleolar fracture, the veteran's current left 
ankle disability is attributable to his intercurrent left 
ankle injury, identified as a remote trimalleolar 
fracture.  In view of the foregoing, remanding this case 
for a medical opinion to determine whether the veteran's 
service-connected residuals of a right ankle sprain caused 
or worsened his remote trimalleolar fracture of the left 
ankle would be futile in view of the very evident 
residuals of an intercurrent remote trimalleolar fracture 
of the left ankle injury. 

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that new and material evidence has 
not been submitted to reopen the claim for service 
connection for a left ankle disability as secondary to 
service-connected residuals of a right ankle sprain.  In 
the absence of new and material evidence, that claim is 
not reopened and the rating decision of March 1996 denying 
service connection for a left ankle disability as 
secondary to service-connected residuals of a right ankle 
sprain remains final.  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for a left ankle disability 
as secondary to service-connected residuals of a right 
ankle sprain is not reopened.  




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals
	
	IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

